        Case 2:12-cr-20066-KHV Document 2276 Filed 10/06/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                        CRIMINAL ACTION
                                            )
v.                                          )                        No. 12-20066-27-KHV
                                            )
RALPH MAYO,                                 )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

        On September 17, 2018, the Court overruled defendant’s motion for early termination of

supervised release. See Memorandum And Order (Doc. #2133). Even so, the Court noted that

if defendant did well on supervision for at least one year, it would reconsider the issue if he filed

an appropriate motion. See id. at 2. This matter is before the Court on defendant’s Motion To

Terminate Defendant’s Term Of Supervised Release (Doc. #2243) filed July 29, 2020. Both the

United States Attorney and the United States Probation Office oppose defendant’s request for

relief. For reasons stated below, the Court overrules defendant’s motion.

        The Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release . . . if it is satisfied that

such action is warranted by the conduct of the defendant released and the interest of justice.”

18 U.S.C. § 3583(e)(1). The Court has “broad discretion” to grant or deny termination of

supervised release. Rhodes v. Judiscak, 676 F.3d 931, 934 (10th Cir. 2012) (citing Burkey v.

Marberry, 556 F.3d 142, 144–45 (3d Cir. 2009)).

        The Court has considered the positions of the United States Attorney and the United States

Probation Office, and the factors set forth in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),

(a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7).        For substantially the reasons stated in the
        Case 2:12-cr-20066-KHV Document 2276 Filed 10/06/20 Page 2 of 2




Government’s Response In Opposition To Motion To Terminate Defendant’s Term Of

Supervised Release (Doc. #2264) filed August 27, 2020, defendant has not shown that termination

of supervision is warranted. In particular, during supervision, defendant has been involved in at

least seven domestic violence incidents. As a result of the incident in July of 2019, the Court

modified the terms of his supervised release to prohibit contact with his former girlfriend. In

addition, the Probation Office referred him to counseling to address relationships and conflict

resolution. In March of 2020, the Probation Office concluded that despite the no contact

restriction, defendant was living with his former girlfriend. In September of 2020, his former

girlfriend called the police about yet another altercation. In sum, defendant has not shown that

he has done well on supervision since September of 2018, when the Court rejected his prior

request for early termination of supervised release. It appears that continued supervision would

be helpful and is necessary to ensure that defendant continues to adjust to his release after prison.

Based on defendant’s showing and the relevant factors under Section 3553(a), the Court overrules

defendant’s motion for early termination of supervised release.

       IT IS THEREFORE ORDERED that defendant’s Motion To Terminate Defendant’s

Term Of Supervised Release (Doc. #2243) filed July 29, 2020 is OVERRULED.

       Dated this 6th day of October, 2020 at Kansas City, Kansas.

                                                             s/ Kathryn H. Vratil
                                                             KATHRYN H. VRATIL
                                                             United States District Judge




                                                -2-
